
	
		II
		Calendar No. 194
		112th CONGRESS
		1st Session
		S. 473
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Ms. Collins (for
			 herself, Mr. Pryor,
			 Mr. Portman, and
			 Ms. Landrieu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 17, 2011
			Reported by Mr.
			 Lieberman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To extend the chemical facility security
		  program of the Department of Homeland Security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Continuing Chemical Facilities
			 Antiterrorism Security Act of 2011.
		2.Extension of chemical facilities
			 antiterrorism security program
			(a)In generalSection 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) is amended by
			 striking October
			 4, 2010October
			 4, 2011 and inserting October 4,
			 2014.
			(b)Chemical facility security
			 enhancements
				(1)In generalThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following:
					
						XXIChemical facility security
							2101.DefinitionsIn this title—
								(1)the term
				Board means the Chemical Facility Security Advisory Board
				established under section 2105(a);
								(2)the term
				Chemical Facility Anti-Terrorism Standards means the interim final
				regulations issued by the Secretary under section 550 of the Department of
				Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note); and
								(3)the term
				covered chemical facility means a chemical facility subject to the
				Chemical Facility Anti-Terrorism Standards.
								2102.Chemical security training program
								(a)EstablishmentActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with the Under
				Secretary for National Protection and Programs, the Secretary shall establish a
				voluntary chemical security training program (referred to in this section as
				the training program) for the purpose of enhancing the
				capabilities of covered chemical facilities to prevent, prepare for, respond
				to, mitigate against, and recover from threatened or actual acts of terrorism,
				natural disasters, and other man-made disasters.
								(b)RequirementsThe training program shall provide
				validated voluntary training that—
									(1)reaches multiple disciplines, including
				Federal, State, and local government officials, commercial personnel and
				management, and governmental and nongovernmental emergency response
				providers;
									(2)provides training at the awareness,
				performance, and management and planning levels;
									(3)uses multiple training mediums and
				methods;
									(4)is coordinated with training provided by
				government training facilities, academic institutions, private organizations,
				and other entities that provide specialized, state-of-the-art training for
				governmental and nongovernmental emergency responder providers or commercial
				personnel and management;
									(5)uses, as appropriate, government training
				facilities, courses provided by community colleges, public safety academies,
				State and private universities, and other facilities;
									(6)is consistent with, and supports
				implementation of, the National Incident Management System, the National
				Response Framework, the National Infrastructure Protection Plan, the National
				Preparedness Guidance, the National Preparedness Goal, the National Maritime
				Transportation Security Plan, and other such national initiatives, and any
				successors thereto;
									(7)is evaluated against clear and consistent
				performance measures;
									(8)addresses security requirements under
				chemical facility security plans; and
									(9)educates, trains, and involves individuals
				in neighborhoods around chemical facilities on how to observe and report
				security risks.
									2103.Chemical security exercise program
								(a)In generalActing through the Administrator of the
				Federal Emergency Management Agency and in coordination with Under Secretary
				for National Protection and Programs, the Secretary shall develop a voluntary
				chemical security exercise program (referred to in this section as the
				exercise program) for the purpose of offering voluntary testing
				and evaluation of the capabilities of the Federal Government, State
				governments, commercial personnel and management, governmental and
				nongovernmental emergency response providers, the private sector, or any other
				organization or entity, as the Secretary determines to be appropriate, to
				prevent, prepare for, mitigate against, respond to, and recover from acts of
				terrorism, natural disasters, and other emergencies at covered chemical
				facilities.
								(b)RequirementsUnder the exercise program, the Secretary
				shall conduct, on a periodic basis, voluntary joint security exercises at
				chemical facilities that are—
									(1)scaled and tailored to the needs of each
				chemical facility;
									(2)for the highest risk chemical facilities,
				as determined by the Secretary, live training exercises;
									(3)as realistic as practicable and based on
				current risk assessments, including credible threats, vulnerabilities, and
				consequences;
									(4)consistent with the National Incident
				Management System, the National Response Framework, the National Infrastructure
				Protection Plan, the National Preparedness Guidance, the National Preparedness
				Goal, the National Maritime Transportation Security Plan, and other such
				national initiatives, and any successors thereto;
									(5)evaluated against clear and consistent
				performance measures;
									(6)assessed to learn best practices, which
				shall be shared with appropriate Federal, State, and local officials,
				commercial personnel and management, governmental and nongovernmental emergency
				response providers, and the private sector;
									(7)followed by remedial action in response to
				lessons learned; and
									(8)designed to assist State and local
				governments and chemical facilities in designing, implementing, and evaluating
				exercises that—
										(A)conform to the requirements of this
				paragraph; and
										(B)are consistent with any applicable Buffer
				Zone Protection Plan, State homeland security plan, or urban area homeland
				security plan.
										2104.Voluntary
				technical assistance program
								(a)EstablishmentThe
				Secretary, acting through the Assistant Secretary for Infrastructure
				Protection, in coordination with the Under Secretary for Science and
				Technology, and in consultation with the Board, shall establish a voluntary
				technical assistance program under which, upon request by the owner or operator
				of a covered chemical facility, and subject to the availability of resources at
				the Department, the Secretary may provide nonbinding assistance or
				recommendations to the owner or operator to—
									(1)reduce the risk
				or consequences associated with a successful act of terrorism against a covered
				chemical facility, including the reduction of risk or consequences—
										(A)sufficient to
				decrease the risk-based tier assigned to the covered chemical facility under
				the Chemical Facility Anti-Terrorism Standards; or
										(B)such that the
				covered chemical facility no longer presents a high level of security risk;
				or
										(2)aid in compliance
				with the risk-based performance standards applicable to the covered chemical
				facility under the Chemical Facility Anti-Terrorism Standards.
									(b)Voluntary
				nature of assistance
									(1)In
				generalThe decision to—
										(A)participate in
				the voluntary technical assistance program under this section; or
										(B)implement any
				assistance or recommendations provided by the Secretary under this
				section,
										shall be
				at the sole discretion of the owner or operator of a covered chemical
				facility.(2)No required
				assessmentThe Secretary may not require the owner or operator of
				a covered chemical facility to—
										(A)consider any
				assistance or recommendation provided under this section as part of a security
				vulnerability assessment under the Chemical Facility Anti-Terrorism Standards;
				or
										(B)assess, directly
				or indirectly, the costs, benefits, economic or technical feasibility, or
				practicality of implementing any assistance or recommendation provided under
				this section.
										(3)Site security
				plan reviewIf the site security plan for a covered chemical
				facility satisfies the risk-based performance standards applicable to the
				covered chemical facility under the Chemical Facility Anti-Terrorism Standards,
				the Secretary may not disapprove the site security plan based on—
										(A)a decision by the
				owner or operator of a covered chemical facility not to—
											(i)participate in
				the voluntary technical assistance program under this section; or
											(ii)implement
				assistance or a recommendation provided by the Secretary under this section;
				or
											(B)the presence or
				absence of a particular security measure.
										(4)Effect on
				tieringAt the request of the owner or operator of a covered
				chemical facility, the Secretary shall advise the owner or operator of the
				overall effect that implementing all categories of assistance or
				recommendations provided by the Secretary under this section would have on the
				determination by the Secretary—
										(A)of the placement
				of the covered chemical facility in a risk-based tier under the Chemical
				Facility Anti-Terrorism Standards; or
										(B)regarding whether
				the covered chemical facility would no longer present a high level of security
				risk.
										(5)Civil
				liability
										(A)In
				generalSubject to subparagraph (B), no action, or failure to
				act, by the owner or operator of a covered chemical facility relating to
				assistance or a recommendation provided by the Secretary under this section
				shall be interpreted, construed, implied, or applied to create any liability or
				cause of action for compensation for bodily injury, any other injury, or
				property damage to any person that may result from an act of terrorism or
				incident at the covered chemical facility.
										(B)Additional or
				intervening acts or omissionsSubparagraph (A) shall not apply to
				any injury or damage caused by any additional or intervening act or omission of
				the owner or operator of a covered chemical facility.
										(C)Rule of
				constructionExcept as provided in this section, nothing in
				subparagraph (A) shall be construed to abrogate or limit any right, remedy, or
				authority that the Federal Government, any State or local government, or any
				entity or agency of the Federal Government or a State or local government may
				possess under any other provision of law.
										(c)Best
				practicesSubject to subsection (d), the Secretary shall develop
				a repository for information and data on best practices and cost-effective
				technologies for implementing the Chemical Facility Anti-Terrorism Standards
				and the voluntary technical assistance program under this section.
								(d)Information
				protectionAny information obtained by the Secretary under the
				voluntary technical assistance program under this section or for purposes of
				subsection (c) shall—
									(1)to the extent
				that the information may reveal vulnerabilities or other details of the
				security capabilities of a covered chemical facility that may be exploited by
				terrorists, be protected as chemical-terrorism vulnerability information under
				the Chemical Facility Anti-Terrorism Standards; and
									(2)to the extent
				that the information may reveal trade secrets or commercial or financial
				information that is not customarily in the public domain, be protected as
				though the information was voluntarily shared critical infrastructure
				information under section 214, except that the requirement under section 214
				that the information be voluntarily submitted, including the requirement for an
				express statement specified in section 214(a)(2), shall not apply to
				information obtained under this section.
									(e)Report on
				lessons learnedNot later than October 4, 2013, the Secretary, in
				coordination with the Board, shall submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate and the Committee on Homeland Security
				of the House of Representatives a report regarding lessons learned from the
				voluntary technical assistance program under this section.
								(f)Availability of
				appropriationsOf the amounts made available for the Chemical
				Facility Anti-Terrorism Standards for each of fiscal years
				20112012
				through
				20152014, not
				less than $5,000,000 shall be made available for the provision of voluntary
				technical assistance under this section.
								2105.Chemical
				Facility Security Advisory Board
								(a)EstablishmentNot
				later than 90 days after the date of enactment of this section, the Secretary
				shall establish under section 871 a Chemical Facility Security Advisory
				Board.
								(b)ResponsibilitiesThe
				Board shall advise the Secretary on the implementation of the Chemical Facility
				Anti-Terrorism Standards, including regarding the implementation of the
				voluntary technical assistance program under
				section
				2103section
				2104.
								(c)MembershipThere
				shall be 9 members of the Board, who shall be appointed by the Secretary and
				shall represent a geographic and substantive cross-section of the United
				States, including—
									(1)not less than 5
				owners or operators of covered chemical facilities;
									(2)not less than 2
				employees of covered chemical facilities with direct responsibility for process
				design and engineering, production and operations, or chemical process
				security; and
									(3)not less than 2
				other experts in the fields of chemistry, security, process design and
				engineering, process controls and instrumentation, environmental health and
				safety, maintenance, production and operations, or chemical process
				security.
									(d)TermThe
				members of the Board shall be appointed for such terms as the Secretary may
				determine.
								(e)Applicability
				of Federal Advisory Committee ActNotwithstanding section 871(a),
				except as provided in subsection (f), the Federal Advisory Committee Act (5
				U.S.C. App.) shall apply to the Board.
								(f)Exemption from
				termination requirementsSection 14 of the Federal Advisory
				Committee Act (5 U.S.C. App.) and section 871(b) shall not apply to the
				Board.
								2106.Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary such sums as are necessary to
				carry out this
				title.
							.
				(2)Table of contentsThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by
			 inserting after the item relating to section 2022 the following:
					
						
							TITLE XXI—Chemical facility security
							Sec. 2101. Definitions.
							Sec. 2102. Chemical security training program.
							Sec. 2103. Chemical security exercise program.
							Sec. 2104. Voluntary technical assistance program.
							Sec. 2105. Chemical Facility Security Advisory
				Board.
							Sec. 2106. Authorization of
				appropriations.
						
						.
				(3)SunsetEffective
			 on the date on which authority terminates under section 550(b) of the
			 Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note),
			 the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
					(A)by striking title XXI;
			 and
					(B)in the table of contents
			 in section 1(b), by striking the items relating to title XXI and sections 2101
			 through 2106.
					
	
		October 17, 2011
		Reported with amendments
	
